DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been presented for examination on the merit.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the compounds that suppress inflammation, suppress fibrosis, suppress insulin degradation, promote blood vessel growth and promote lymphatic vessel growth. The claims describe what such agents can do, but not disclose what they . 
                                     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Balschmidt et al (US 20100120660) in view of Zhang et al (Effects of Hydroxylpropyl-β-Cyclodextrin on in vitro Insulin stability) and Chen et al (The adsorption of phenol, m-cresol and m-catechol on β-Cyclodextrin derivative-grafted chitosan and the removal of phenols from industrial wastewater). 

Balschmidt et al teach highly concentrated insulin solutions and compositions (See abstract). 
Disclosed is an aqueous solution comprising an insulin, less than 2 zinc ions per insulin hexamer and 60 mM or less phenolic components, wherein the insulin concentration is above 12 mM and optionally one or more excipients. The formulation may be insulin solutions for infusion pumps (See [0004], [0008]-[0010]).
Balschmidt et al teach that most insulin and insulin analogue compositions currently marketed comprise zinc to enhance the stability of the insulin and to minimize the risk of fibrillation, i.e. the formation of fibrils (See [0190]).
It has by the inventors been found that an aqueous solution or pharmaceutical composition comprising a high insulin concentration according to the invention may comprise only small amounts of or substantially no zinc (See [0191]-[0192]).
It is disclosed that by the term "phenolic components" is meant phenol or phenol-like molecules such as e.g. m-cresol and phenol, which are often added to solutions and compositions to protect against microbial pollution (See [0193]). 
Balschmidt et al teach an aqueous solution or a pharmaceutical composition comprising 20 mM or less phenolic components, preferably the composition is essentially free from phenolic components, essentially free from phenol and/or m-cresol (See [0194]-[0195]). 
protease inhibitor(s) known to the person skilled in the art, a buffer system, preservative(s), tonicity agent(s), chelating agent(s), stabilizers, etc. The said protease inhibitors include EDTA, benzamidine hydrochloride, serine protease, aspartic proteases, cysteine proteases and metalloproteases (See [0223] and [0232]). 
Balschmidt et al teach liquid insulin compositions comprising stabilizing agents and low or no concentrations of phenol or m-cresol. However Balschmidt et al lack a specific disclosure on adding cyclodextrin. This would have been obvious over the teaching of Chen et al and Zhang et al. 

Chen et al teach that a β-cyclodextrin derivative (CCDC) had a higher adsorption capability towards m-catechol than for phenol and m-cresol. The introduction of chitosan enhanced the adsorption ability and adsorption selectivity of β-cyclodextrin towards m-catechol. This novel chitosan derivative demonstrated high percentage removal of phenols from wastewater (See abstract).
Chen et al disclose that grafting β-CD molecules into chitosan-reactive sites could lead to a molecular carrier possessing the combined effects of inclusion, size specificity and the transport properties of β-CDs as well as the ability of controlled release of the polymeric matrix. It is further disclosed that phenols are considered to have toxic effects on human health even when present in water in small concentrations. The ingestion of such contaminated water in the human body causes protein degeneration, tissue erosion and paralysis of the central nervous system together with m-Cresol inhibits cyclo-oxygenase activity, platelet aggregation and thromboxane B2 production. Indeed, many effective methods for the removal and degradation of phenols from waste solutions have already been reported (See page 548, 1st and 2nd full paragraphs).
 
Zhang et al teach elucidate the effects of hydroxylpropyl-β-cyclodextrin (HP-β-CD) on the in vitro stability of insulin. It was found that HP-β-CD had positive effects on the stability of insulin in acid and base and under high temperature conditions. Through H-NMR experiments it was found that the protective effect of HP-β-CD was due to complexation with insulin. The results suggest that the presence of HP-β-CD could improve the stability of insulin in different environments (See abstract).
It is disclosed that methyl-β-CD, another β-CD derivative, had a pronounced stabilizing effect on insulin decomposition in high temperature. Cyclodextrin (CD) complexation represents a unique and effective strategy for improving protein therapy by stabilizing them against aggregation (See page 2032, 2nd para). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Chen et al and Zhang et al with that of Balschmidt et al to arrive at the instant invention. It would have been obvious to do so because Balschmidt et al teach formulations comprising insulin and low or no levels of additives including zinc, phenol and m-cresol. Chen et al teach a method of water purification, including using a cyclodextrin compound such as a 
As such it would have been obvious to one of ordinary skill in the art to have incorporated the method of removing phenol and m-cresol by addition of a cyclodextrin compound as taught by Chen et al in addition to the teaching of Zhang et al on stabilizing insulin compositions by the addition of a cyclodextrin compound to the insulin formulations of Balschmidt et al to ensure that the insulin used is low in additives and impurities, especially phenol and m-cresol for optimum treatment of patients in need of such treatment.  
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balschmidt et al (US 20100120660) in view of Zhang et al (Effects of Hydroxylpropyl-β-Cyclodextrin on in vitro Insulin stability), Chen et al (The adsorption of phenol, m-cresol and m-catechol on β-Cyclodextrin derivative-grafted chitosan and the removal of phenols from industrial wastewater), Vaughn et al (US 20130022592) and Klueh et al (US 20140262879).

Balschmidt et al, Zhang et al and Chen et al’s teaching are delineated above and incorporated herein. The combined references do not teach the composition is 

Vaughn et al teach methods for continuous subcutaneous insulin infusion (CSII) that employ a hyaluronan-degrading enzyme (See abstract). 
To practice the methods, the CSII therapy is effected with a continuous infusion device that includes an insulin pump, a reservoir containing the fast-acting insulin, an optional glucose monitor, and an infusion set for subcutaneous infusion of the composition (See [0012]).
The said super-fast acting insulin compositions have a pH of between or about between 6.5 to 7.5; and the composition contains: NaCl, an anti-microbial effective amount of a preservative or mixture of preservatives; and a stabilizing agent or agents, including a protein, antibiotics, anti-inflammatory drugs, heparin, chlorhexidine, curcumin, etc (See [0024]). 
Examples of preservatives that can be included in the co-formulations include, phenol, meta-cresol (m-cresol), etc. The said stable co-formulations contain between about 0.1% to 0.25% phenol, and between about 0.05% to 0.2% m-cresol (See [0404] and [0406]). 
Vaughn et al also disclose that generally, an insulin infusion set contains one or more of a tubing system; a subcutaneous cannula, steel needle or other insertion device to insert the set under the skin; an adhesive mount and/or a pump cartridge connector (See [0099]).
fast-acting insulin, the patient is then inserted with a new infusion set, the insertion needle or cannula is affixed with an adhesive pad, then attached to the filled pump reservoir (See [0258]).
Proteins, such as insulin can be purified using standard protein purification techniques known in the art including ionic exchange chromatography, such as anion exchange chromatography. Affinity purification techniques also can be utilized to improve the efficiency and purity of the preparations (See [0474]).

Klueh et al teach implantable device with a layer of dehydrated basement membrane formed thereon, the implantable device comprising at least one member selected from the group consisting of cannulas, collars for cannulas, and collars for sensors (See abstract). 
A further embodiment is a method of increasing by at least 10 days the lifespan of an implantable device comprising at least one member selected from the group consisting of cannulas and sensors inserted in a mammal, comprising forming an extracellular matrix coating around a portion of the implantable device in the form of a sleeve or a collar, the coating comprising dehydrated extracellular matrix which is rehydrated after implantation, the extracellular matrix having cells and/or factors attached thereto using fibronectin (See [0011]).
Disclosed is a method of extending the lifespan of an implantable device that is implanted in biological tissue, comprising bonding vascular endothelial growth factor to fibronectin, adding the fibronectin to a liquid or gel comprising extracellular matrix, and coating the implantable device with the extracellular matrix containing fibronectin and vascular endothelial growth factor (See [0012]).
Klueh et al also disclose that the coated cannula has multilayer coatings, including a first coating of an extracellular matrix followed by a second coating of the same or a different extracellular matrix (See [0069]).
Also disclosed is a method of making a cannula or collar in which a coating is applied, before as a coating or "insertion pocket" and/or after insertion of the cannula or collar in a user, which promotes lymphangiogenesis. The coating comprises at least one extracellular matrix and at least lymphangiogenesis factor such as VEGF-C (See [0076]). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Vaughn et al with that of the combined references to arrive at the instant invention. It would have been obvious to do so because Balschmidt et al in view of Chen et al and Zhang et al would have motivated the one of ordinary skill in the art to have added cyclodextrin to an insulin formulation to remove toxic additives including phenol and m-cresol and to prepare a stabilized insulin formulation.  Vaughn et al teach making and delivering stable insulin formulations to patients in need thereof via an infusion set comprising tubing, a cannula, collar and a reservoir. The insulin compositions may comprise a small amount of phenol or m-cresol preservatives and other components such as chlorhexidine or curcumin as antimicrobial agents.  

In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
It further would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Klueh et al with that of the combined references to arrive at the instant invention. It would have been obvious to do so because Klueh et al teach making and delivering stable insulin formulations to patients in need thereof via an infusion set comprising tubing, a cannula, collar and a reservoir. The infusion set is coated or may have multilayer coatings, including a first coating of an extracellular matrix followed by a second coating of the same or a different extracellular matrix to increase the lifespan of the infusion set and the formulation. 
In other words, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,821,156 in view of Chen et al and Shandler et al (US 20150051141). 
An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims in view of Chen et al and Shandler et al. 
Examined claims a method of lowering the concentrations of preservatives in a liquid insulin composition delivered through an insulin pump system, the preservatives including at least one of phenol and m-cresol, the method comprising filtering the liquid insulin composition by incorporating into the insulin pump system a cyclodextrin configured to remove phenol and m-cresol without removing insulin.
Reference claims are drawn to a method of lowering the concentrations of preservatives in a liquid insulin composition delivered through an insulin pump system, the preservatives including at least one of phenol and m-cresol, the method comprising filtering the liquid insulin composition by incorporating into the insulin pump system an anion exchange resin configured to remove phenol and m-cresol without removing insulin.

Accordingly, it would have been obvious to one of ordinary skill in the art to substitute the anion exchange resin of the reference claims with cyclodextrin to arrive at the examined claims. 

Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                     /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616